NUMBER 13-18-00384-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG



LANCE TAYLOR,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on counsel's failure to file the appellate brief

by April 30, 2021, as ordered by this Court. Appellant’s current counsel was granted three
extensions, and prior to the Honorable M. Michael Meyers’ appointment, the Court had

granted four extensions of time to file appellant’s brief.

        IT IS THEREFORE ORDERED that the Honorable M. Michael Meyer, counsel

for appellant, file the appellate brief with this Court on or before 5:00 p.m. on May

21, 2021. If the Honorable M. Michael Meyer, fails to file the appellate brief with this

Court on or before 5:00 p.m. on May 21, 2021, then the Honorable M. Michael Meyer,

is ORDERED to appear in person on May 24, 2021 at 10:00 a.m. in the Courtroom

of the Thirteenth Court of Appeals, located at 901 Leopard St., 10th Floor, Nueces

County Courthouse, Corpus Christi, Texas, to show cause why he should not be

held in contempt of court.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of May, 2021.




                                              2